IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF MISSOURI 21 JUL 20. PM js sy

WESTERN DIVISION

 

 

| L 3
B Box 41/55)
2 Cit HI4)-1b5

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

Dt: Ramon b. LaquaRTA
B zw YoRK. 1057

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write ‘see
attached” in the space and attach an additional
page with the full list of names.)

FEpstco [The feces Conny)

 

 

Complaint for a Civil Case
Case No. vz al-Cv-3 atl- GAF

(to be filled in by the Clerk’s Office)

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury.

 

 

 

 

 

 

Yes LZ. No

 

Case 4:21-cv-00524-GAF Document1-1 Filed 07/20/21 Page 1 of 6
E The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

  

Name

Street Address Yo Prov 4 { 5B |

City and County

State and Zip Code Mone CHIL - [55]
Telephone Number SiL- Yas G3°90

E-mail Address Yewky ANDTHE BRAZN @ Hot MAL th
@ COM

B. The Defendant(s)

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name p,

Job or Title = ,
(if known) Crazeman AWD Chiek Exetutivé oF FiceR
Street Address 700 A NDERSON HILL RPE

' HAR cia
City and County Tue chase [ deste estER. Coun un-y
State and Zip Code N EW) York [ Urs VT

et

  

Telephone Number [7 =

E-mail Address
(if known)

 

Defendant No. 2

Name

Job or Title
(if known)

Street Address

 

 

 

City and County

 

Case 4:21-cv-00524-GAF Documént 1-1 Filed 07/20/21 Page 2 of 6
State and Zip Code

 

Telephone Number

 

E-mail Address
(if known)

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the designated information for this

type of case. (Check all that apply)
\ ys

i\

 

Federal question

 

 

 

List the specific federal statutes, federal treaties, and/or provisions of the United States

i

Constitution that are at issue in this,case. FDA Guidelines, Code of Federg| Regula Fon
TA Tit Al, Volumen 4) RBeyvIsky ag oF April bot, Hole 4

ZR CER! Wg0; LPS U.S. Cale > THe !8

7 faati = Chag+éER & | bs
ERING® WITH ComsumeR DUCTS. Also ULF farrot Ae+

Suit against the Federal Government, a federal official, or a federal agency 4E¢ 80 ne 8 0 b

 

 

    
 
 

 

 

 

 

List the federal officials or federal agencies involved, if any.

 

 

 

 

 

 

Diversity of Citizenship

 

ae

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.
A. The Plaintiff(s)
’ \ K -
The plaintiff, (name) rary EN is a citizen of the State

of (name) Mm, S504RXx

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

Case 4:21-cv-00524-GAF Documént 1-1 Filed 07/20/21 Page 3 of 6
B. The Defendant(s)

 

I. If the defendant is an individual af MLA
The defendant, (name) , isa citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

2: If the defendant is a corporation Th Pe

 
  

The defendant, (name) (E.
incorporated under the laws of the State of (name)

 

New York , and has its principal place of
business in the State of (name) New YoRk _ Oris

 

incorporated under the laws of (foreign nation)
, and has its principal place of

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

Ce The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
counting interest and costs of court, because (explain):

  

=) a it ‘ —
Lm SEEKEM EEF t

 

Wen Fy iKee Milliow’ Dellaks.

Ill. Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make le ne
4
arguments. You must include the following information: x DRAN KY CAND OF

oF The we Purchased °3”cans OF Moun-taan Dew
* What happened to you? Fyeane Pray Contaxvep CELE GA] Clad ah?

AREA ICG Ay HAZARPOoUS CHEMcAls
° What injuries did you suffer? Fely Hzah UNDER The Z =NEI ENCE
HZAICHES, SORE Theion nT acta , VEIURIC
* Who was involved i in what happened to you?

Hopaecc ("tna fps Comply AIRES 2 MOREE

Case 4:21-cv-00524-GAF Documént1-1 Filed OTRO RENE LON:

   
* How were the defendants involved in what ha ue ou? NAVAFACTURE Db
DrstRIBuUtEY, AND Hap The RoPuc-+ Ae ED, FACT

* Where did the ae you have described take J age
Kansas CityMe G4I22

PRegEA ARES za MAAt | 703%
ae (MEP Rl

Re Zé ane hee va the he eft arin have ribed adh pla Ask BLVD, anole aa 2 1 le

Ga 7-4-2021 44132

If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

 

 

 

 

 

 

 

 

 

IV. Relief

State briefly and precisely what damages or other relief you want from the Court. Do not

make legal arguments.

I’m seeking Relier iw Th Mouvt oF 4
ke

Tae ty AREE MNilliow “Delage

 

Do you claim the wrongs alleged in your complaint are continuing to occur at the present time?

Yes No
f

Do you claim actual damages for the acts alleged in your complaint?

rel No

Do you claim punitive monetary damages?

 f
Yes X No

\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 4:21-cv-00524-GAF Document 1-1 Filed 07/20/21 Page 5 of 6
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

 

Seek funihve Mone H4By Damacges =v Tne AMou Nt; 4323, 099, 909. 00

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

Date orsign July A 20 a
Signature of Plaintiff Myehar WA Velf de

Printed Name of Plaintiff mM Macha. __ Rol

Case 4:21-cv-00524-GAF Documént 1-1 Filed 07/20/21 Page 6 of 6
